Citation Nr: 1443843	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-19 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for bronchitis, claimed as a lung disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, K.T.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1958 to February 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified before the undersigned Veterans Law Judge during a June 2014 Travel Board hearing.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

While the Veteran complained of left ear tinnitus in VA treatment records, the Board finds the issue of entitlement to service connection for tinnitus was not raised by the record.  The record does not appear to contain an indication that the Veteran intended to file a claim for service connection for tinnitus, as he did not include it in his June 2009 claim, August 2010 Notice of Disagreement, or June 2011 Substantive Appeal and did not mention it during his June 2014 Travel Board hearing.  Moreover, he denied having any tinnitus during his December 2011 VA audiology examination.  See Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

The issue of entitlement to service connection for a lung disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2014 written submission, the Veteran requested that the Board withdraw his appeal for service connection for a back disability; no allegations of error or fact remain under consideration.

2.  The Veteran's current bilateral hearing loss was not incurred in or aggravated by service and is not otherwise etiologically related to an in-service injury, event, or disease.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for a back disability have been met.  38 U.S.C.A. §§ 7105(a), (b)(2), (d)(5), 7108 (West 2002); 38 C.F.R. § 20.202, 20.204 (2013).

2.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  VA provided the required notice in July 2009.  

VA also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records, and private treatment records with the claims file.  As the Veteran has not identified any other evidence regarding his bilateral hearing loss that is not already of record, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty obtain a medical examination or opinion when required.  VA provided the Veteran an examination addressing his bilateral hearing loss claim in December 2011.  The examination and opinion are adequate, as the examiner considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

The Veteran's June 2014 Travel Board hearing focused on the elements necessary to substantiate the claim; the Veteran and his representative demonstrated actual knowledge of those elements; questions were framed to explore the basis for the claim; and the undersigned Veterans Law Judge considered whether any evidence was overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492, 497-498 (2010) (holding that under 38 C.F.R. § 3.103(c)(2) a hearing officer must "explain fully the issues" and "suggest the submission of evidence that may have been overlooked").  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013) or identified any prejudice as a result of the hearing.  

As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Merits of the Claim

The Veteran contends that he has bilateral hearing loss that began in service or is otherwise etiologically related to exposure to hazardous noise while maintaining and repairing generators during his active service as a power man.  See June 2009 Claim; August 2010 Notice of Disagreement; Transcript of Record at 3-5, 8-11, 

To prevail on a direct service connection claim, there must be competent medical or, in certain circumstances, lay evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a Veteran had at least 90 days of active service, a chronic disease may be presumed service-connected if it manifested to a degree of at least 10 percent within a presumptive period following the Veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  If a chronic disease existed during service or within a presumptive period after separation from active service, subsequent manifestations of that chronic disease, however remote, are service connected unless clearly attributable to intervening causes.  38 C.F.R. § 3.303(b).  For a disease to be considered chronic, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time; isolated findings or a diagnosis including the word "chronic" do not establish chronicity.  38 C.F.R. §§ 3.303(b), 3.307.

If a disease listed in 38 C.F.R. § 3.309(a) was noted during service or within the presumptive period but was not shown to be chronic, or if a diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after discharge is required.  38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307 (holding that continuity of symptomatology for a disability "noted" in service requires both post-service continuity of the same symptomatology and evidence of a nexus between the present disability and the post-service symptomatology).  But see Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) "is only available to establish service connection for the specific chronic diseases listed in [section] 3.309(a)"). 

If a chronic disease is diagnosed after separation from service and not within any applicable presumptive period, service connection may still be granted if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d). 

Puretone thresholds obtained during the December 2011 VA examination establish that the Veteran currently has bilateral hearing loss for VA purposes, and in-service exposure to hazardous noise is conceded based on his military occupational specialty of power man and his June 2014 Travel Board hearing testimony.  

The Veteran is not, however, entitled to service connection on a presumptive basis.  While bilateral sensorineural hearing loss is an organic disease of the nervous system under 38 C.F.R. § 3.309(a), the record lacks competent, credible, and probative evidence of a diagnosis or manifestations of bilateral hearing loss in service or within a year after his February 1962 separation from service.  

While enlistment and separation audiograms were not administered during the Veteran's service, the Veteran testified during his June 2014 Travel Board hearing that he did not notice any hearing loss during his active service.  The Veteran is competent to provide that testimony, as he has personal knowledge of his time in service, and the Board finds it credible and entitled to probative weight, as the Veteran's in-service whisper audio tests were normal, his ears were examined in service and found clinically normal, and he did not report any hearing loss or issues with his ear in his medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  October 1958 Enlistment Reports of Medical History and Examination; August 1961 Reports of Medical History and Examination; November 1961 Reports of Medical History and Examination; December 1961 Report of Medical Examination; February 1962 Certificate of Physical Condition (reporting no change in physical condition since last examination).

While the Veteran is also competent to report in his June 2011 Substantive Appeal that at the time of his February 1962 separation from service he did not complain about any problems because he had been told he would have to stay in the service longer, as he has personal knowledge of the situation, the Board gives more probative weight to his June 2014 Travel Board hearing testimony.  See June 2011 Substantive Appeal; Davidson, 581 F.3d at 1316.  Even if the Board gives the Veteran the benefit of the doubt and interprets his June 2011 Substantive Appeal statement as an indication that he did not report problems with hearing loss at separation because he believed if he did he would have to stay in the service, his clear testimony during his June 2014 Travel Board hearing was that he did not notice any hearing loss at all in service.  The Board finds it unlikely that the Veteran would complain of a problem with hearing loss at separation from service when he did not ever notice such a problem.  

The Veteran's spouse is competent to testify that when their relationship began approximately 26 or 27 years ago the Veteran had difficulty hearing, as she has personal knowledge, and her testimony is credible and entitled to probative weight.  See Transcript of Record at 11; Davidson, 581 F.3d at 1316.  The Board, however, notes that their relationship apparently began in approximately 1987 or 1988, over two decades after the Veteran's February 1962 separation from service.  Therefore, while the Veteran's spouse is also competent to testify that his hearing problems began when he first started working as a pipefitter over 30 years ago, as the symptoms would be lay-observable, the Board finds that assertion not credible nor entitled to probative weight, as the Veteran reported that he first began working as a pipefitter after his February 1962 separation from service, approximately 25 or 26 years prior to the beginning of their relationship.  See June 2009 VA Neuropsychology Treatment Records (reporting a history of working as a pipefitter or foreman since service until retirement at age 65 in 2000); Transcript of Record at 12; Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).

The Veteran is also not entitled to service connection on a direct basis, as the record lacks competent, credible, and probative evidence that his current bilateral sensorineural hearing loss began in service or is otherwise etiologically related to an in-service injury, event, or disease.  The December 2011 VA audiology examiner opined that it was less likely than not caused by, related to, or a result of excessive noise exposure in service.  The rationale was that his enlistment and separation whisper tests were 15 out of 15 bilaterally; his STRs did not contain complaints of acoustic trauma or hearing loss; no evidence in the claims file appeared to indicate that the Veteran complained of hearing loss within one year after his separation from service; the Veteran did not report a date, event, nor circumstance of onset and stated only that "it gradually worked up on [him]"; and the Veteran's current pattern of hearing loss was not consistent with that of hearing loss due to noise exposure. The Board also concludes that there is a lack of probative evidence establishing continuity of symptomatology following service separation. 

While the December 2011 VA examiner did not specifically address the source of the Veteran's hazardous noise exposure, the December 2011 VA examiner's opinion remains adequate, as the claims file, which the December 2011 VA examiner reviewed, included the Veteran's report of having listened to generator engines hum all night two to three nights per week, and sometimes more often in the winter.  See August 2010 Notice of Disagreement.  Moreover, as the December 2011 VA examiner's rationale does not hang upon the source of the in-service hazardous noise exposure, the December 2011 VA examiner's rationale remains intact.  Regardless of the source or type of hazardous noise exposure, the December 2011 VA examiner ultimately found the Veteran's current pattern of bilateral hearing loss was not consistent with that of hearing loss from noise exposure.

The Veteran believes his current bilateral hearing loss was incurred in or is otherwise etiologically related to his active service; however, he is not competent to provide a diagnosis or bilateral hearing loss in service or within a presumptive period, or a nexus in this case.  The issues are medically complex and require specialized knowledge and experience.  Jandreau, 492 F.3d at 1377, 1377 n.4.  

Consequently, the preponderance of the competent, credible, and probative evidence of record weighs against the claim for service connection for bilateral hearing loss.




ORDER

The appeal for service connection for a back disability is dismissed.

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran contends that he has a lung disability due to exposure to diesel fuel fumes and acetone while maintaining and cleaning generators during his active service as a power man.  See Transcript of Record at 5-8, 14-16. 

VA and private treatment records contain competent evidence that the Veteran has a current lung disability and his service treatment records (STRs) reveal that he was treated several times during service for upper respiratory infections, bronchitis, a cough, and several colds; however, the record lacks information sufficient to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran has not been provided a VA examination and the Board does not have the expertise to determine the nature and etiology of any lung disability.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. First, make efforts to obtain any outstanding treatment records, including records from VA and private physician Dr. Schonfeld dated since May 2011.  Please also make efforts to obtain any outstanding treatment records from Otis Moss dated prior to March 2002.  See March 13, 2002, VA Walk-In Treatment Records.

2. Second, AFTER any additional VA or private treatment records have been obtained, schedule the Veteran for a VA examination, by an appropriate examiner, regarding the nature and etiology of any lung disability, including any asbestos-related pleural disease, mild obstructive airway disease, bloody pleural effusion with high eosinophilis, pleural thickening, or dyspnea on exertion present since the Veteran's June 2009 claim.  Provide the examiner with the claims file as well as any evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.

The examiner should review the claims file and this REMAND, perform any indicated tests, and provide an opinion, based on the record and the Veteran's lay statements about the duration and onset of his symptoms, regarding:

(a) whether it is less likely than not, at least as likely as not (i.e., a greater than 50 percent probability), or more likely than not that any lung disability present at any point since the Veteran's June 2009 claim was incurred or aggravated in service or is otherwise etiologically related to an in-service injury, event, or disease, including exposure to diesel fumes and acetone while maintaining and cleaning generators, treatment for pharyngitis or bronchitis in December 1958, treatment for an upper respiratory infection in July and October of 1960, treatment for bronchitis in August 1960, and treatment for intermittent sore throats and a cough from November 1958 to February 1962.  

If the examiner finds the Veteran has had more than one diagnosed lung disability since filing his June 2009 claim, the examiner should provide a separate opinion for each diagnosed disability.

The examiner MUST consider:
(i) the Veteran's testimony during his June 2014 Travel Board hearing at pages 5 through 8 and 14 through 16;
(ii) the Veteran's statements in his August 2010 Notice of Disagreement;
(iii) January 2010 VA pulmonary consultation treatment records, which indicate the Veteran did not report a history of tuberculosis exposure, but had a "bronchitis" in Korea in the 1960s;
(iv) Dr. Schonfeld's treatment notes, which attribute a diagnosed lung disability to workplace asbestos exposure.

Please provide a complete rationale and medical explanation for any opinion.  If medical literature is used, please provide a citation.

3. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


